DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is unclear what is meant by “a first rotation”. The claims do not set forth any rotating elements.
With respect to claim 8, it is unclear what is meant by “scano data”. The specification does not appear to define this term. It appears that this may have been intended to recite “scan data”.
With respect to claim 10, it is unclear what is meant by “period of a first rotation”, “a period of second rotation”, or “a rotation thereafter”. The claims do not set forth any rotating elements.
With respect to claim 11, it is unclear what is meant by “a plurality of rotations”. The claims do not set forth any rotating elements.
With respect to claim 12, it is unclear that is meant by “for each energy bin”. There is no antecedent basis for energy bins.
Allowable Subject Matter
Claims 1-3, 5-7, 9, and 13-20 allowed.
Claims 4, 8, and 10-12 would be allowable for reasons of dependency if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
McQuaid et al. (US 5,757,227) discusses overshoot and undershoot problems relating to the use of CZT detectors and suggests the use of resistors to produce uniform distributions of parasitic inductance and uniform distribution of parasitic capacitance (col. 8, lines 7-31).
Steadman Booker et al. (US 2016/0299002 A1) discloses issues with transient responses in CZT detectors (par. [0047]), and means for correcting them (par. [0049]).
With respect to claims 1, 18, 19, and 20, the cited prior art does not appear to disclose or reasonably suggest: obtaining correction-target data that includes component deterioration resulting from a transient response of the X-ray detector; and outputting corrected data in which the component deterioration resulting from the transient response of the X-ray detector is reduced based on the obtained correction-target data and a model that outputs data in which component deterioration resulting from a transient response is reduced based on an input of data that includes component deterioration of a transient response.
Claims 2, 3, 5-7, 9, and 13-17 are allowable for reasons of dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	15 June 2022